    Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 1 of 16 PageID #: 603




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NEW YORK
                                                    X
                  JAMALEARLE,

                                      Plaintiff,              16 CV   )171 (SJ)(RL)
                         V.


                                                              memorandum
                                                              AND ORDER


                  THE CITY OF NEW YORK,et al,

                                      Defendants.
                                                    -X

                  APPEARANCES

                  ELEFTERAKIS ELEFTERAKIS &PANEK
                  80 Pine Street, 38th Floor
                  New York, NY 10005
                  (212)532-1176
                  By: Baree N. Fett
                  Attorneyfor Plaintiff
                  LAW OFFICE OF JEFFREY I. WEINER
                  7Penn Plaza, Ste. 420
                  New York, NY 10001
                  (212)951-1999
                   By: Jeffrey I. Weiner
                   Attorneyfor Plaintiff

                   NEW YORK CITY LAW DEPARTMENT
                   CORPORATION COUNSEL
                   100 Church Street,3-173b
                   New York, NY 10007
                   (212)356-2572
                   By:    Angharad K. Wilson
                   Attorneyfor Defendant
u
          P-049
    Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 2 of 16 PageID #: 604




                  JOHNSON,Senior District Judge:
                        Plaintiff Jamal Earle ("Plaintiff" or "Earle")brings this action
                  pursuant to 42 U.S.C.§ 1983 against the City of New York and New York
                  City Police Department("NYPD")Officers Anthony Rivelli("Rivelli") and
                  David Perez("Perez")(collectively "Defendants")d Plaintiff allleges claims
                  of(1) unlawful seizure;(2)false arrest;(3)excessive force;(4) malicious
                  prosecution;(5) denial of the constitutional right to a fair tria based upon
                  fabrication of evidence;(6)First Amendment retaliation; and (7)failure to
                  intervene.(Dkt. No.1.) Defendants now move for summary jludgment on
u
                  all claims. Plaintiffs move for partial summary judgment on :he fabrication
                   of evidence claim alone. Based on the following reasons and the parties'
                   submissions. Defendants' motion for summary judgment is(GRANTED IN
                   PART and DENIED IN PART and Plaintiff's motion for surfimary
                   judgment is DENIED.

                      I. Background Facts
                                                                                     Motor
                          On February 20,2014,Earle was in the Department oJ
                   Vehicles("DMV")in Jamaica,Queens to contest a traffic su.rtamons he had


                                                                              iven   Crozier, NYPD
                   1 Plaintiffs have withdrawn their claims agamst NYPD Ser^^^t Ste NYPD PoUce
                   PoUce Officer Marc Rudon,NYPD Pohce Officer Anthony O Toole,and
u                   Officer Rohan Shaw.


          P-049
    Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 3 of 16 PageID #: 605




u

                  received months prior from Officer Rivelli. Earle and Rivelli b oth testified
                  before the administrative law judge who ultimately found ag:c inst Earle and
                  ordered him to pay a $203.00 fine. Afterward,Earle left the he aring room
                  and made his way toward the elevator. Officer Rivelli exited I he^hearing
                  room seconds after Earle.

                          Both sides argue that the video surveillance footage ca Dturing the
                  altercation supports their version of events. Earle clauns that shortly after
                                                                                    rim to turn
                  he left the hearing room,Rivelli shouted "hey you, causing
                   around,and "come here," to which he complied.(Dkt. No.6: -1 at 59.) He
                                                                                     him in the
                   walked toward Rivelli who then allegedly "sucker-punched
                   head, unprovoked.(Dkt. No.62 at 2.)
                          Officer Rivelli's version of the events is considerably (different,

                   Rivelli states that after he left the hearing room,Earle turned around,
                   approached the officer,"shoved him with both hands, and 'raised his left
                   hand toward Rivelli as though he was going to strike Rivelli"(Dkt. No.53
                   at 3.) Rivelli states that only in response to this attack did he "[strike]
                    plaintiff on the left side of plaintiff's head."(Id. at 4.)
                           The surveillance footage shows that shortly after the iltercation,
                                                                                     . No.63-3.) As
                    several officers rushed to aid Rivelli and subdued Earle (Dkt,
u                   the officers approached,Earle appeared to see them,remair ed still, and
          P-049
    Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 4 of 16 PageID #: 606




u

                                                                             hi .(Id.) Earle
                  raised both of his arms out to the side where they grabbed him
                  remained still as the officers seized him,however,when Rivehii unholstered
                  his pepper spray and raised the canmster to Earle s face,Eark quickly
                  ducked his head and was taken to the ground by the officers j(Id.)
                         Officer Perez—who was inside the hearing room at the time the

                  physical altercation started—was one of the officers that resp(mded to the
                  commotion. Other officers had already taken Earle to the gro|md by the

                  time Perez reached them.(Id.) Perez then handcuffed Earle alid   was




                  designated the arresting officer by a superior officer.(Dkt, No.55 at Ex. G.)
                                                                                 was held for
                  Perez booked Earle at the 105th Precinct in Queens, where h€
                   28 hours before being released on his own recognizance.(Dk . No.63-4.)
                   The Queens District Attorney's office brought charges againf t Earle for
                   resisting arrest, obstructing governmental administration, ar d disorderly
                   conduct.(Dkt. No.63-7.) The charges were ultimately dropp^;d thirteen
                   months later "in the interest of justice." (Id.)

                          In support of the charges against Earle,Perez and Riv elli submitted
                   sworn criminal complaints to the New York State Criminal(!:ourtinthe
                   County of Queens.(Dkt. Nos.63-5,6.) Officer Perez stated,i a relevant part,
                   that"he [was]informed by [Rivelli], that...[Earle], ran towa. ds [Rivelli] and
u                   began fighting," that he "observed [Earle] and [Rivelli] struggling on the
          P-049
    Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 5 of 16 PageID #: 607




                  floor," and that Earle "flailed his arms in an attempt to avoid peing
                  handcuffed."(Dkt. No.63-5.) Rivelli's sworn statement states, in relevant
                  part, that"upon exiting the courtroom [Earle] swung his arm with a closed
                  fist at him," and that Earle "flailed his arms and kicked his le| s in an
                  attempt to avoid being handcuffed."(Dkt. No.63-6.)
                      II. Legal Standard

                          A party moving for summary judgment has the burden of establishing
                  that there exists no genuine issue of material fact and that th; moving party
                  is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c); Anderson
u
                   t;. Liberty Lobby, Inc., 477 U.S. 242, 250(1986); Ford v. Reynolch,,316 F.3d 351,
                   354(2d Cir. 2003). Material facts are those that may affect the outcome of the
                   case. See Anderson,477 U.S. at 248. An issue of fact is consid ered "genuine"
                   when a reasonable finder of fact could render a verdict in fc£ vor of the non-
                   moving party.(Id.) In considering a summary judgment mot on,"the court's
                   responsibility is not to resolve disputed issues of fact but to assess whether
                   there are any factual issues to be tried, while resolving £ mbiguities and
                                                                                 Knight V. U.S. Fire
                   drawing reasonable inferences against the moving party.
                   Ins. Co.,804 F.2d 9,11(2d Cir. 1986)(citing Anderson,477 U 3. at 248). If the
                   Courtrecognizes any material issues of fact,summary judgn ent is improper.
u
          P-04®
    Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 6 of 16 PageID #: 608




u

                  and the motion must be denied. See Eastway Constr. Corp. v.(lity ofNew York,

                  762 F.2d 243,249(2d Cir. 1985).

                         If the moving party discharges its burden of proof u::ider Rule 56(c),

                  the non-moving party must then "set forth specific facts she wing that there

                  is a genuine issue for trial." Fed. R. Civ. P. 56(e). The noh-moving party

                  opposing a properly supported motion for summaryjudgme at"may not rest

                  upon mere allegations or denials of his pleading." Anderson     477 U.S. at 256.


                  Indeed, "the mere existence of some alleged factual dispxite       between the


                  parties" alone will not defeat a properly supported motic n for summary
u
                  judgment. {Id. at 247-48.) Rather, enough evidence mus           favor the non-


                  moving party's case such that a jury could return a verdict i    its favor. Id. at


                  248; see also Gallo v. Prudential Residential Servs., Ltd., 22 F.3( 1219,1224 (2d

                  Cir.1999)("When no rationaljury could find in favor of the n anmoving party

                  because the evidence to support its case is so slight,there is ijio genuine issue

                  of material fact and a grant of summary judgment is proper, )•

                     III.   Discussion


                         A. Defendant's Motion for Summary Judgment

                                1.   Officer Rivelli


                         The arguments underlying Defendants' motion as to Officer Rivelli

u                 are largely predicated on Defendants'interpretation of the fhcts — i.e. that
                                                         6                    —
          P-04S
    Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 7 of 16 PageID #: 609




u

                  Earle attacked Officer Rivelli. However,it is by no means clea r from the
                  video that Earle ever "shoved" Rivelli or raised his hand "as tjhough he was
                  going to strike Rivelli."(Dkt. No.53 at 3.) Defendants charact^:rize Earle's.
                  interpretation of the surveillance footage as "shocking,"(Dkt No.59atl.),
                  however,at times. Defendants' own interpretation of the vid^^o is highly
                  questionable. For example. Defendants state that [i]t cannot ?e disputed
                  that plaintiff approached Rivelli...and initiated a physical altixcation by
                  shoving Rivelli and swinging his arms in an attempt to land l|)lows."(Dkt.
                  No.53 at 23.)Indeed,it is disputed. After careful review of tl e video
                  footage,the Courtfinds that a reasonable finder of fact could certainly
                  credit Earle's account over Rivelli's, or vice versa-the very definition of a

                   genuine issue of material fact.
                          The distance, picture quality, and angle of the footage make it
                   difficult to confirm the precise sequence of events. Moreover,the video

                   tends to support certain assertions made by Earle. For exampie,the video
                                                                                  o look at
                   shows three bystanders simultaneously turning their heads
                   Rivelli shortly after he exits the hearing room.(Dkt. No.63-; .)This
                   supports Earle's claim that he turned around in response to Officer Rivelli
                   shouting at him. Defendants make no mention of how Earle knew Rivelli
u
          P-049
    Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 8 of 16 PageID #: 610




                  was behind him,but rather state "[a]fter noticing Officer Rivi ;lli behind

                  him, plaintiff turned around...."(Dkt. No.53 at 3.)

                         Nor does the video confirm that Earle ever pushed Rr ^elli. In fact, a

                  jury could reasonably conclude that Rivelli was the first to m ake contact by

                  placing his left hand on Earle's chest.(Dkt. No.63-5.) While Defendants

                  maintain that Earle "shoved Rivelli with both hands," the video clearly

                  shows that Earle is holding a rather large object in his right   and from the


                  time he leaves the hearing room,through the entire altercati^)n with Rivelli.

                  (Id.) Common sense suggests that if Earle intended to start a physical
u
                  altercation by shoving Rivelli with both hands,he likely woiild have made

                  his hands free—much like Rivelli did as he approached Earl .(Id.) While

                  Earle is facing away from the camera for most of the scuffle, the video does

                  show his hands being raised to chest level.(Id.) Presumably, this is the

                  moment that Defendants argue that Earle pushed Rivelli. However,a

                  reasonable juror could conclude that Earle merely lifted his     lands to his


                  chest after being grabbed there by Rivelli. It is similarly unc!ear from the

                  video whether Earle ever raised his hand "as though he was going to strike

                  Rivelli." For a brief moment,Earle's hand was raised, but it is unclear if this

                  was an act of aggression or in response to Rivelli's hand on his chest.

                  Moreover,it is unclear whether Rivelli began his punch before or after

          P-049
    Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 9 of 16 PageID #: 611




                  Earle's hand lifted.(Id.) In short. Defendants' position is higHy and

                  reasonably in dispute.

                         Because a reasonable juror could disagree with the fac ti:s putforward

                  by Defendants,the legal arguments resting on those facts are       without merit


                  for the purpose of summary judgment. Accordingly, Defenc ants fail to

                  demonstrate that summary judgment is warranted as a matthr of law as to

                  Officer Rivelli. However,because Rivelli is the officer allegec     to have


                  directly violated Earle's constitutional rights, the failure to i:ijitervene claim

                  against him is dismissed. See Jackson v. City ofNew York,939        Supp. 2d 219,
u
                  232(E.D.N.Y. April 16,2013)("The Court has already concludied...that [the

                  officers] both may be held liable under a theory of direct par dcipation,

                  therefore neither would be held liable for failure to intervene     ); Simon v.

                  City ofNew York, 2011 WL 317975, at *12(E.D.N.Y. Jan. 3,201 1)

                  ("[Plaintiff's] factual allegations do not support the assertior   that either of


                  these two officer failed to intervene because these same office:rs actually


                  arrested [Plaintiff]."); Morgan v. County ofNassau,2010 WL 25:
                                                                              534125, at*9

                  (E.D.N.Y. July 01,2010)(dismissing failure to intervene clair \ against officer

                  "particularly in light of the fact that[the officer] is alleged himsielf to have

                  used excessive force....").
u
          P-049
    Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 10 of 16 PageID #: 612




u

                                2.   Officer Perez


                         As to Officer Perez,Defendants' arguments are more persuasive. As

                  an initial matter,Perez had probable cause to arrest Earle as Perez was

                  entirely reasonable in relying on information relayed to him jy Officer

                  Rivelli. See Simpson v. Town of Warwick Police Dep't,159 F. Sujp. 3d 419,436

                  (S.D.N.Y. 2016)("probable cause exists if a law enforcement officer []

                  received information from some person, normally the putati^ ^e victim or

                  eyewitness, unless the circumstances raise doubt as to the person's

                  veracity."); Annunziata v. City ofNew York, No.06-CV-7637,2008 U.S. Dist.
u
                  LEXIS 42097(S.D.N.Y. May 28,2008)(finding that an officer acking

                  personal knowledge to establish probable cause may rely on information

                  provided by fellow officers). Perez was inside the hearing room at the

                  outset of the altercation between Earle and Rivelli.(Dkt. No.55 at Ex. G.)

                  He heard a commotion,came outside, and observed the two of them in a

                  tense standoff.(Id.) Even if Officer Rivelli was the initial anc sole aggressor,

                  Perez would have no way of knowing this. Requiring an off cer in Perez'

                  situation to question the motives and veracity of his fellow (•:ifficer in a

                  rapidly evolving situation would make everyday policewor Knear

                  impossible. If Rivelli fabricated information, it is he that mu^t be held

u                 accountable, not Perez absent any evidence that he should I ave questioned

          P-049
     Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 11 of 16 PageID #: 613




u

                   Rivelli's truthfulness. Accordingly,the claim for false arrest igainst Perez

                   cannot stand and is dismissed.


                          Second,the claim of excessive force against Perez for the force used

                   to handcuff Earle also fails as a matter of law. To succeed on that claim.


                   Earle must show that Perez"used more force than was necei isary to subdue

                   him." Curn/ v. City ofSyracuse,316 F.3d 324,332(2d Cir. 2003). Perez

                   witnessed Earle being taken to the ground by multiple office rs and assisted

                   by placing handcuffs on him. Earle does not allege that he stistained any

                   injury at all as a result of the handcuffing. While not always sufficient to
u
                   disprove a claim of excessive force,in these circumstances — i.e., responding

                   to a quickly evolving physical altercation between an officer and a

                   suspect—the lack of injury is dispositive. See Graham v. Com or,490 U.S. 386,

                   396-7("The calculus of reasonableness must embody allowance for the fact

                   that police officers are often forced to make split-second jud ^ments—in

                   circumstances that are tense, uncertain, and rapidly evolving—about the

                   amount of force that is necessary in a particular situation"); Nashpon v. Parr,

                   561 F. Supp. 394,407(S.D.N.Y. 2008)("de minimis injury can serve as

                   conclusive evidence that de minimis force was used"); Lynch      rel. v. City of

                   Mount Vemon,567 F. Supp.2d 459,468(S.D.N.Y. 2008)("[I]n evaluating the
(J
                   reasonableness of handcuffing, a Court is to consider evider ce that:(1)the

           P-049
    Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 12 of 16 PageID #: 614




                  handcuffs were unreasonably tight;(2)the defendants ignored...pleas that
                  the handcuffs were too tight; and (3)the degree of injury to tl e wrists. ).
                  Therefore the claim of excessive force as to Perez is dismissed

                         Third;Plaintiff's claims against Perez for malicious pr(•secution and

                  fabrication of evidence also fail as a matter of law. As stated s upra,
                                                                                        Perez had
                  regardless of whether Rivelli's version of events were accura1e
                  probable cause to arrest Earle based on information obtained from Rivelli
                  and his own observations. See Belts v. Shearman,751 F.3d 78, V>2(2d Cir.

                  2014)("[Pjrobable cause is a complete defense to a constituti(tnal claim of
u
                  malicious prosecution.").

                          As to fabrication of evidence,contrary to Plaintiff's su emissions,

                  Perez never claimed to have seen Earle run toward Rivelli ani beg[in]

                  fighting" with him,but rather his criminal complaints states that,"he is
                  informed by police officer Anthony Rivelli that these events took place—by
                   all accounts a true statement.(Dkt. No.63-5(emphasis adde
                          Further,the claim that he "observed [Earle and Rivelli] struggling on

                   the floor," is inaccurate only so far as it was not Rivelli, but(|)ther officers
                   that were on the floor with Earle.(Id.) As Perez did see Earh on the ground
                                                                                       to influence a
                   with police officers, the error is immaterial as it is not likely
u                  jury's decisions," Jovanovic v. City ofNew York,486 Fed. App c.149,152(2d
          P-049
Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 13 of 16 PageID #: 615




               Cir. 2012), nor impact"the prosecutor's decision to pursue charges." Garnett
                                                                                 at only leaves
               V. Undercover Ojficer C0039,838 F.3d 265,277(2d Cir. 2016)
               Perez' claim that Earle "flailed his arms in an attempt to avoid being

               handcuffed."(Dkt. No.63-5.) Alone,this statement cannot su 3port a claim
               for intentional fabrication of evidence. While the degree to w.rich Earle

               resisted is disputed,the video surveillance does show both h s arms and
               legs in motion while Perez was attempting to place him in handcuffs.(Dkt.
               No.63-3.) Thus,the disagreement among the parties is more Linguistic than
               substantive. As such,the Plaintiff's case against Perez for fabrication of

               evidence "is so slight, there is no genuine issue of material fac;t and a grant
                of summary judgment is proper." Gallo v. Prudential,22 F.3d ktl224.
                Accordingly,that claim is dismissed.
                       The claim against Perez for failure to intervene is also dismissed,
               "An officer may be held liable for preventable harm caused by the actions
                of other officers, if "(1)the officer had a realistic opportunity to intervene
                                                                                1 position
                and prevent the harm;(2) a reasonable person in the officer
                would know that the victim's constitutional rights were heir g violated; and
                                                                               Jean-Laurent V.
                (3)the officer does not take reasonable steps to intervene
                Wilkinson,540 F.Supp.2d 501,512(S.D.N.Y.2008). Here,the 1:ey question
                underlying Plaintiff's constitutional claims-and thereby th       predicates for

                            -                          43
       P-049
    Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 14 of 16 PageID #: 616




u

                  the failure to intervene claim—is whether it was Rivelli or Ec rle who

                  initiated the physical altercation. There is no dispute that Of; icer Perez was

                  in a different room when the altercation began. Thereby,eve a if Rivelli

                  attacked Earle unprovoked,a "reasonable person in [Perez'] situation

                  would [not] know that[Earle's] constitutional rights were bei]ng violated."

                  (Id.) To have intervened on Earle's behalf,Perez would have had to

                  assume—without evidence—that Officer Rivelli was lying tc       him. No


                  rational juror could assign this unrealistic burden onto Offic i:r Perez and

                  therefore summary judgment on the claim is granted.

                         B. Plaintiff's Motion for Partial Summary Judgmen

                         Plaintiff's motion for partial summary judgment on t le claim for

                  fabrication of evidence is denied as to both Officers Perez and Rivelli. As


                  discussed,supra, the claim against Officer Perez for fabricati 3n of evidence

                  is dismissed. And while the fabrication of evidence claim a;gbinst Officer

                  Rivelli has more merit,the Court cannot grant summary jud gment based on

                  the evidence in the record alone. To prevail on a claim of fai r:ication of

                  evidence. Plaintiff must demonstrate:"an(1)investigating c fficial(2)

                  fabricate[d] information(3)that is likely to influence a jury'{ verdict,(4)

                  forward[ed] that information to prosecutors,and (5)the pla:: ntiff suffer[ed]

                  a deprivation of life, liberty, or property as a result." Hicks v Marchman,17

          P-04S
    Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 15 of 16 PageID #: 617




                  CV 615,719 Fed. Appx.61, at 63-64(2d Cir. Jan. 5,2018). Plaihtiff cannot

                  prevail at this stage because there is a genuine dispute as to vl^hether Rivelli

                  truly "fabricated" the information in the criminal complaint.

                         In the criminal complaint, Rivelli states that Earle"swmg his arm

                  with a closed fist at him," and that Earle "flailed his arms and kicked his

                  legs" while Rivelli attempted to place handcuffs on him.(Dk . No.63-6.) As

                  discussed,supra, the distance, angle, and quality of the survelillance footage

                  make it impossible for the Court to determine whether Earle ever threw a

                  punch at Officer Rivelli. The Court has highlighted discrepa:iticies between
u
                  the video and Defendants'interpretation of the events. How jver, because

                  Earle's back is to the camera and his hands are not visible fo]' most of the

                  physical altercation, the Court cannot rule as a matter of law that Earle did

                  not "swjing] his arm with a closed fist," at some point.

                         As to the latter statement—regarding the flailing of arms and legs

                  during handcuffing—Plaintiff argues that summary judgme at is

                  appropriate because the video demonstrates that Rivelli nev sr attempted to

                  handcuff Earle.(Dkt. No.61 at 2.) This argument fails for tw 3 reasons. First,

                  the video footage submitted to the court by Plaintiff is quite simply

                  inconclusive. After Earle is taken to the ground,a swarm of police officers
u                 blocks his body from sight. By the time the footage ends,Ea rle has only
                                                        -4&
          P-04S
     Case 1:16-cv-00171-SJ-RML Document 71 Filed 03/10/20 Page 16 of 16 PageID #: 618




                   been on the ground for about five seconds and it is entirely V nclear to the

                   viewer whether he is in handcuffs at this point.(Dkt. No.63- 3.) Second,

                   even assuming Rivelli was not involved in the handcuffing, here is still a

                   genuine dispute as to whether he intentionally fabricated ev dence, or

                   whether this statement was an unintentional error. Therefor^,,this is a

                   matter to be determined by a factfinder.

                      rV. Conclusion


                          For the foregoing reasons: 1)Defendants' Motion for Summary

                   Judgment is GRANTED as to all claims against Officer Perez and as to the
u
                   failure to intervene claim against Officer Rivelli; 2)Defendai it's Motion for

                   Summary Judgment is DENIED as to all other claims again:t Officer

                   Rivelli, and;3)Plaintiff's Motion for Summary Judgment is DENIED.

                   SO ORDERED.




                   Dated: March 10,2020                       s/ Sterling Johnson, Jr.
                   Brooklyn, NY
                                                                Sterling Jonhsor,Jrl; U.S.D.J




(J
           P-049
